PD-0674-15
                                Reginald F. Bell
                               TDCJ-ID No.    1923613
                              James A. Lynaugh Unit
                               1098, South Hwy 2037
                             Fort Stockton, Tx 79735          RECEIVED IN
                                                            COURT OF CRHWINAI APPEALS
To.                                                               JUN 01 2015
Abel Acosta
Clerk of the Court
Court of Criminal Appeals
201 W. 14th St.      Room 106
P . O . Box No.      12308
Austin,      Tx 78711-2308                                Date: May 26, 2015,




Dear Clerk,

               Enclosed please find my pro se Defendant's Motion for

Extension of time to file petition for Discretionary Review. Please

file this Motions and bring it to the attention of the Court.

      Please date-stamp this letter and return it to me at my address

shown above.

       I also request that you notify me of the Court's ruling on my

Motion.

        Thank you for your time and attention in this matter.




cc:   file                                              Sincerely Yours,
                               FILED IN
                     COURT OF CRIMINAL APPEALS

                              JUM G3 2C<5
                                                        Tleglnald F. Bell
                         Abel Acosta, Clerk             TDCJ-ID #1923613
                                                         Defendant pro se
            Cause   No.



                    IN THE

        COURT OF CRIMINAL APPEALS

              AUSTIN, TEXAS




             REGINALD F.      BELL




                      V.




            THE STATE OF TEXAS




     FROM APPEAL NO.       02-14-00156-CR

     TRIAL COURT CAUSE NO.       1319218D

          TARRANT COUNTY, TEXAS



FIRST MOTION FOR EXTENSION OF TIME TO FILE

   PETITIONS FOR DISCRETIONARY REVIEW




                                       Reginald F. Bell
                                       TDCJ-ID No.   1923613
                                       James A. Lynaugh Unit
                                       1098. South Hwy 2037
                                       Ft. Stockton, Tx 79735
                          CAUSE   NO.


                                  IN THE

                    COURT OF      CRIMINAL APPEALS

                            AUSTIN,      TEXAS



                           REGINALD      F.   BELL




                                    V,




                          THE STATE OF TEXAS



                 FROM APPEAL NO.         02-14-00156-CR
                 TRIAL COURT CAUSE NO.           1319218D

                      TARRANT COUNTY, TEXAS



           FIRST MOTION FOR EXTENSION OF TIME TO FILE

                PETITION FOR DISCRETIONARY REVIEW




TO THE HONORABLE JUDGES OF THE SAID COURT:

    COMES NOW, REGINALD F. BELL, TDCJ-ID #1923613, Petitioner, and
files this motion for an Extension of Time for Sixty (60) days in
which to file a Petition for Discretionary Review. In support of
this Motion, Appellant shows the Court the following:-


                                    I.

     The Petitioner was   convicted      in   the    371th Judicial   District

Court of Tarrant County, Texas of the offense of Indecency with a

Child in Cause No. 1319218D, Styled: State of Texas v. Reginald F.

Bell. The Petitioner appealed to the Court of Appeals for the Second
Supreme Judicial Court District. The case was affirmed on 04/16/2015,



Petition for Discretionary Review                                      Page 1
                                  II.

     The present deadline for filing the Peition for Discretionary

Review is 05/16/2015. The petitioner has not requested any exten
sion prior to this request.


                                 III.


     Petitioner's request for an extension is based upon the follo
wing facts: Petitioner was not informed of the decision of the Court

of Appeals in affirming his case until 04/'28/2015. Since that time
Petitioner has been attempting to gain legal representation in this
matter. His attorney on the appeal, Don Hase, has informed him that

he will not represent him on the petition for Discretionary Review.

     Wherefore, petitioner prays this Court grant this Motion and

extend the deadline for filing the petition for Discretionary Review
in Cause No.   1319218D to 02-14-00156-CR..



    SO PRAYED on this the 26th.day_of May, 2015.

                                              Resp^&tfully Submitted,



                                              Reginald F. Bell
                                               TDCJ-ID No.   1923613
                                               James A. Lynaugh Unit
                                               1098, South Hwy 2037
                                               Ft.   Stockton,   Tx 79735



                            Verification

     I, Reginald F. Bell, TDCJ-ID #1923613, being presently incarce
rated in the James A. Lynaugh Unit of the Texas Department of Criminal

Justice, Institutional Division in Pecos County, Texas, verify and
declare under penalty of perjury that the foregoing statements are


Petition for Discretionary Review                                Page 2
true and correct, Executed on this the 26th day of May,     2015.



                                           Resp&crhfully Submitted,



                                              Reginald F. Bell
                                              Petitioner pro-se
                                                         pro-s




                     Certificate of Service

     I certify that a true and correct copy of the above and fore

going First Motion for Extension of Time to file a Petition for

Discretionary Review, has been forwarded by U.S. Mail, Postage Pre

paid, First Class, to the Attorney for the State Kent Paxton, at

300 W. 15th St. 78701, P.O. Box No. 12548, Austin, Texas 78711-

2548, and to the State Prosecuting Attorney, P.O. Box 12405.

Austin. Tx 78711 on this the 26th day of May, 2015.


                                           Respectfully Submitted,




                                              Reginald F. Bell
                                              TDCJ-ID #1923613
                                              James A. Lynaugh Unit
                                              1098, South Hwy 2037
                                              Fort   Stockton.   Tx 79735




Petition for Discretionary Review                                 Page 3
    0

e/)^<
                                     BALL & HASE
                                    A PROFESSIONAL CORPORATION
                                ATTORNEYS AND COUNSELORS AT LAW


WES BALL                                                                4025 WOODLAND PARK BLVD
     HOARD CERTIRED-CRIMINAL LAW                                                    SUITE 100
     TEXAS HOARD Ol- LEGAL SPECIALIZATION                                   ARLINGTON, TEXAS 76013


DON HASE                                                                  TELEPHONE (817) 860-5000
     BOARD CERTIRED-CRIMINAL LAW                                           TELEFAX (817) 860-6645
     TEXAS BOARD OF LEGAL SPECIALIZATION




                                             April 20,2015




   Mr. Reginald Fritz Bell                     Via: Certified Mail No. 7013 0600 0001 8818 7415
   TDCJ# 01923613                                     Return Receipt Requested
   Lynaugh Unit
   1098 South Highway 2037
   Fort Stockton, Texas 79735

           Re:      Cause No: 02-14-00156-CR; Reginald Fritz Bell vs. State of Texas in the Court
                    ofAppealsfor the Second District ofTexas, Fort Worth, Texas

   Dear Mr. Bell:


   I have received the order from the Court of Appeals in your case affirming your conviction and
   sentence. The Court's opinion is dated April 16, 2015. I have enclosed a photocopy of the order.
   I am not going to file a Petition for Discretionary Review. A Petition for Discretionary Review
   must be filed within 30 days of the Court of Appeals opinion. [The Court of Criminal Appeals
   may grant a 15 day extension. See Rule of Appellate Procedure 68.2 (enclosed)]. My work as
   your court-appointed attorney is finished. If you wish to file a Petition for Discretionary Review
   or a writ of habeas corpus, you will need to do that on your own or hire your own attorney to file
   one on your behalf. Be advised that for the most part, the first writ of habeas corpus is the only
   writ you will be able to file and have considered by the Court of Criminal Appeals.

   There is now a "statute of limitations" for filing a federal writ of habeas corpus. You must file it
   within one year of the completion of your direct appeal. If no Petition for Discretionary Review
   is filed then it must be filed within one year of the date of the opinion or the date of the
   overruling of a timely filed Motion for Rehearing, if a Rehearing is filed. If a Petition for
   Discretionary Review is filed, then the time begins to run at the end of the action by the Court of
   Criminal Appeals plus 90-days if you do not file for certiorari to the Supreme Court of the
   United States. If you file for writ of certiorari to the United States Supreme Court, (that must be
   within 90 days of the denial of your PDR or opinion) then, the time the application is pending is
   not included in your one-year time limit. If you file a writ of habeas corpus in the State Court,
   then the time your writ is pending from the time you file it to its final decision is not counted
   toward your one year time for filing a Federal Writ of Habeas Corpus. From the time your
   appeal is final, you must subtract from the one year the time limit ofthe time between the start of
Mr. Reginald Fritz Bell
April 20,2015
Page 2 of 2




the limitation period to the filing of the State Court writ of habeas corpus. After the Court of
Criminal Appeals denies relief, then you start counting from where you stopped when you filed
the state court writ. You have a total of one year if no Petition for Discretionary Review is filed
from the date of the opinion in the Court of Appeals or the overruling of a timely filed Motion
for Rehearing, or 90 days after a timely filed Petition for Discretionary Review is denied or an
opinion of Criminal Appeals is filed or Motion for Rehearing overruled.

If no Petition for Discretionary Review is filed, then you do not get the additional 90-days from
the date of the opinion.

I will not be filing these actions on your behalf.

Sincerely,




DON HA^E ^

DH/md
Enclosures